DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Response to Amendment/Claim Status
Claims 1-11 and 13-21 are currently pending. Claims 1, 14, 20 and 21 have been amended. Claim 12 was canceled previously. No new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2002/0064007 A1, hereafter Chang) in view of Li et al (US 10,008,491 B1-prior art of record, hereafter Li).
Re claim 1, Chang discloses in FIG. 7 (with references to FIG. 11H) a structure, comprising:
a semiconductor on insulator (SOI) diode string (SD; ¶ [0056]) over a 
well (14; ¶ [0056]) of a first dopant type (n; ¶ [0056]), the SOI diode string (SD) 
comprising oppositely doped regions (p-type 24/n-type 28 or p-type 28/n-type 26; ¶ [0056]) in contact with (physically and electrically) one another;
a diode (p-type 18/n-type 14; ¶ [0056]) in bulk semiconductor material (12; ¶ [0056]) comprising the well (14) of the first dopant type (n), and adjacent the SOI 
diode string (SD); and

first dopant type (n) and contacting (physically touching) buried insulator material (22; ¶ [0057]) of the SOI diode string (SD) such that the trench isolation structure (16) isolates (electrically and physically) the diode (18/14) from the SOI diode string (SD).

Chang fails to disclose the diode (p-type 18/n-type 14) in bulk semiconductor 
material (12) in series with the SOI diode string (SD).

	However,
Li discloses in FIGS. 2A-2B (with references to FIG. 1) a structure, comprising:
a diode (P+ 120’a/N-well 16; col. 5, lines 1-15) in bulk technology (col. 5, lines 1-15) in series (end-to-end electrically) with an SOI diode string (right-to-left N+ 120e/N-well 16’/P+ 120d/N+ 120c/N-well 16’/P+ 120b in FIG. 2B; col. 4, lines 40-56 and col. 5, lines 1-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chang to include the diode (p-type 18/n-type 14) in bulk semiconductor material (12) in series with the 
SOI diode string (SD), as disclosed by Li, in order to form a bulk silicon controlled rectifier (SCR) on a bulk region of the substrate, leading to ESD SCR devices which provide a total capacitance reduction for ESD protection, compared to the ESD devices of Chang, as well as an approximate 30% to 70% reduction of total device area (Li; Abstract and col. 2, lines 15-28).


diode string (SD) comprises a P+ doped region (24; ¶ [0068]) and an N+ doped region (26; ¶ [0067]) in series, but fails to disclose wherein the SOI diode string (SD) comprises 
alternating P+ doped regions and N+ doped regions, in series.

	However,
A.	Chang discloses embodiments where two (2) more SOI diode strings (SD) are connecting in an ESD circuit (¶ [0076]); and
B.	Li discloses a semiconductor on insulator (SOI) diode string (right-to-left N+ 120e/N-well 16’/P+ 120d/N+ 120c/N-well 16’/P+ 120b in FIG. 2B; col. 4, lines 40-56 and col. 5, lines 1-15), wherein the SOI diode string comprises alternating P+ doped regions and N+ doped regions, in series (right-to-left N+ 120e/P+ 120d/N+ 120c/P+ 120b in FIG. 2B; col. 4, lines 40-56 and col. 5, lines 1-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chang to include two (2) or more SOI diode strings of Chang, where the two (2) or more SOI diode strings comprise alternating P+ doped regions and N+ doped regions in series, as disclosed by Li, in order to realize the capacitance reduction of the ESD devices discussed for claim 1 (Li; col. 5, lines 52-58).

Re claim 4, Chang and Li discloses the structure of claim 2, wherein the SOI diode string (SD 120e/120d/120c/120b of Li) comprise two terminal diodes (diodes 120d/120c/120b are two 2-terminal diodes formed by SOI technology consistent with 
Re claim 5, Chang discloses the structure of claim 4, wherein the diode 
(18/14) in the bulk technology is a PNP transistor (p-type 18/n-type 14/p-type 12; ¶ [0056]) in a bulk wafer (p-type 12; ¶ [0056]).
Re claim 6, Chang and Li discloses the structure of claim 5, wherein a N+ region of a last diode (N+ 120c of Li) of the SOI diode string (120e/120d/120c/120b of Li) is electrically connected (through 120b in FIG. 2B of Li) to the PNP transistor in order to realize the capacitance reduction of the ESD devices discussed for claim 1.

Re claim 7, Li discloses the structure of claim 5, wherein the PNP transistor (18/14/12) is a last diode of a diode string (of diodes 18/14 and the 2 or more SOI diodes of Chang/Li) in order to realize the capacitance reduction of the ESD devices discussed for claim 1.
Re claim 8, Chang and Li discloses the structure of claim 7, further comprising a silicon controlled rectifier (SCR N+ 120’/P-well 14/N-well 16/P+ 120’a; col. 4, lines 40-56 and col. 5, lines 1-15) electrically coupled to the SOI diode string in order to realize the capacitance reduction of the ESD devices discussed for claim 1.
Re claim 9, Chang and Li discloses the structure of claim 8, wherein the SCR includes a PNP transistor (P+ 120’a/N-well 16/P-well 14) and a NPN transistor (N+ 120’/P-well 14/N-well 16), in series (end-to-end) in order to realize the capacitance reduction of the ESD devices discussed for claim 1.

.

Claims 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Li as applied to claim 2 above, and further in view of Russ et al (US 2007/0267700 A1-prior art of record, hereafter Russ).
Re claim 3, Chang and Li discloses the structure of claim 2, wherein the SOI diode string (SD 120e/120d/120c/120b/120’b of Li) comprises at least two diodes, in series (120e/120d/120c), but fails to disclose the P+ doped region of a first diode of the SOI diode string is in contact with the N+ doped region of a second diode of the SOI diode string.
However,
Russ discloses in FIG. 2 an SOI diode string (D1/D2…Dn over BOX 104; ¶ [0027]; [0106] and [0108]) comprising P+ doped regions (106; ¶ [0106]) and N+ doped regions (107; ¶ [0106]), where the P+ doped region (106) of a first diode (D1) of the SOI diode string (D1/D2…Dn) is in contact with (physically touching) the N+ doped region (107) of a second diode (D2) of the SOI diode string.

 
Re claim 10, Chang and Li discloses the structure of claim 1, wherein the SOI diode string comprises alternating P+ doped regions and N+ doped regions (right-to-left N+ 120e/P+ 120d/N+ 120c/P+ 120b/N+ 120’b in FIG. 2B of Li), in series (end-to-end), but fails to disclose wherein the P+ doped region of a first diode is in contact with the N+ doped region of a second diode of the SOI diode string. However, Russ discloses the P+ doped region of a first diode is in contact with the N+ doped region of a second diode of the SOI diode string (see claim 3 above) in order to realize the capacitance reduction of the ESD devices and reversed pn junctions discussed for claims 1 and 3.

Re claim 11, Chang and Li discloses the structure of claim 10, wherein the alternating P+ doped regions (120’a/120b/120d) and N+ doped regions (120’b/120c/120e) are composed of doped gate material (silicon semiconductor of SOI substrate; col. 2, line 62-col. 4, line 9) over a shallow trench isolation structure (buried oxide layer, BOX 18) in bulk technology in order to realize the capacitance reduction of the ESD devices and reversed pn junctions discussed for claims 1 and 3.
Claims 14-19; and 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2002/0064007 A1, hereafter Chang) in view of Russ et al (US 2007/0267700 A1-prior art of record, hereafter Russ) and Li et al (US 10,008,491 B1-prior art of record, hereafter Li).
Re claim 14, Chang discloses in FIG. 7 (with references to FIG. 11H) a structure, comprising:
a P+ region (24; ¶ [0056] and [0068]) and an N+ region (26; ¶ [0056] and [0067]) forming a diode string (p-type 24/n-type 28/n-type 26; ¶ [0056]) without Darlington effect (2-terminal diodes as disclosed by the applicant); and
a single diode (p-type 18/n-type 14; ¶ [0056]) or string of diodes in bulk
technology (within substrate 12; ¶ [0056]) adjacent to the diode string (24/28/26; ¶ [0056]),
wherein the diode string (24/28/26) and the single diode (18/14) or the string of 
diodes in the bulk technology (within 12) are over a well (14; ¶ [0056]) of a same 
dopant type (n-type; ¶ [0056]), and
further comprising a trench isolation structure (STI 16; ¶ [0056]) contacting 
(physically touching) insulator material (22; ¶ [0057]) of the diode string (24/28/26) and 
extending into the well (14) of the same dopant type (n-type) such that the trench
isolation structure (16) isolates (electrically and physically) the single diode (18/14) or 
string of diodes from the diode string (24/28/26).

A.	Chang fails to disclose alternating P+ regions and N+ regions forming the diode string (24/28/26) without Darlington effect, with a P+ region being in 
string (14/28/26).

However,
Russ discloses in FIG. 2 an SOI diode string (D1/D2…Dn; ¶ [0027]; [0106] and [0108]) comprising P+ doped regions (106; ¶ [0106]) and N+ doped regions (107; ¶ [0106]), where the P+ doped region (106 of a first diode D1) being in contact with (physically touching) with an adjacent N+ doped region (107) of an adjacent diode (D2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chang resulting in a P+ region being in contact with an adjacent N+ region of an adjacent diode as disclosed by Russ resulting in a DC leakage current of an ESD protection element being reduced, and, during an ESD discharge event in which a high ESD current flows, an additional voltage drop can take place at the pn junctions operated in the reverse direction (Russ; ¶ [0107]).

B.	Chang and Russ fails to disclose the single diode (18/14) or string of 
diodes in bulk technology (within 12) electrically connected to the diode string 
(24/28/28).

	However,
Li discloses in FIGS. 2A-2B (with references to FIG. 1) a structure, comprising:

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chang and Russ to include the diode in bulk semiconductor material electrically connected to the diode string, as disclosed by Li, in order to form a bulk silicon controlled rectifier (SCR) on a bulk region of the substrate, leading to ESD SCR devices which provide a total capacitance reduction for ESD protection, compared to the ESD devices of Chang, as well as an approximate 30% to 70% reduction of total device area (Li; Abstract and col. 2, lines 15-28).

Re claim 15, Chang and Russ and Li discloses the structure of claim 14, wherein 
alternating P+ regions (of Russ) and N+ regions (of Russ) are completely in 
semiconductor on insulator (SOI) technology to form a SOI diode string, in series for the devices discussed for claim 14 (see claims 2 and 14).
Re claim 16, Chang and Russ and Li discloses the structure of claim 15, wherein the SOI diode string two terminal diodes and the single diode is a last 
diode, wherein the P+ region and N+ region of some SOI diodes in the SOI 
diode string are separated by an n-well (n-type 28 of Chang; ¶ [0056] or 16’ of Li; ¶ []) of the SOI technology, but fails to disclose wherein the P+ region and N+ region of each SOI diode in the SOI diode string are separated by an n-well (16’; col. 4, lines 40-56) of the SOI technology.
1/D2…Dn) are separated by an n-well (weakly n-doped regions 108; ¶ [0092]) of the SOI technology as part of the ESD protection discussed above for claim 14.
Re claim 17, Chang and Russ and Li discloses the structure of claim 16, wherein the single diode is a PNP transistor (see claim 5).
Re claim 18, Chang and Russ and Li discloses the structure of claim 17, further comprising a silicon controlled rectifier (SCR) electrically coupled to the 
SOI diode string (see claim 8).

Re claim 19, Chang and Russ and Li discloses the structure of claim 14, wherein the alternating P+ regions and N+ regions are P+ doped gate material 
and N+ gate material (see claim 11).

Re claim 20, Chang discloses in FIG. 7 (with references to FIG. 11H) a structure, comprising:
a diode string (SD; ¶ [0056]) comprising, in series (left-to-right), each 
of which comprise a P+ region regions (24; ¶ [0056] and [0068]) and a N+ region (26; ¶ [0056] and [0067]) separated by a n-well region (14; ¶ [0056]) in semiconductor 
(12; ¶ [0056]) on insulator material (22; ¶ [0057] and [0067]);
a single diode (p-type 18/n-type 14; ¶ [0056]) or string of diodes in a bulk 
wafer (12; ¶ [0056]) adjacent (near) to a last N+ region (26) of the diode string (SD),
a trench isolation structure (STI 16; ¶ [0056]) contacting (physically touching) 

trench isolation structure (16) isolates (electrically and physically) the single diode 
(18/14) or string of diodes from the diode string (24/28/26), wherein
the diode string (24/28/26) and the single diode (18/14) or the sting of diodes
 are located over a same well (14; ¶ [0056]) of a same dopant type (n-type; ¶ [0056]), and
the trench isolation structure (16) extends into the same well (14) of the same dopant type (n-type).

A.	Chang fails to disclose where the P+ region and the N+ region of 
adjacent diodes of the diode string (SD) contact one another; the single diode or 
string of diodes in a bulk wafer electrically connected to a last N+ region of the 
diode string, the single diode (18/14) or string of diodes in a bulk wafer (12) electrically connected to a last N+ region of the diode string.

However,
Russ discloses in FIG. 2 a structure comprising: an SOI diode string (D1/D2…Dn; ¶ [0027]; [0106] and [0108]) in series (end-to-end), each of which comprise a P+ region (106; ¶ [0106]) and a N+ regions (107; ¶ [0106]) separated by an n-well (weakly n-doped regions 108; ¶ [0092]), where the P+ doped region (106 of a first diode D1) and the N+ doped region (107) of adjacent diode (D1/D2) being in contact with (physically touching) with each other.

diode as disclosed by Russ resulting in a DC leakage current of an ESD protection element being reduced, and, during an ESD discharge event in which a high ESD current flows, an additional voltage drop can take place at the pn junctions operated in the reverse direction (Russ; ¶ [0107]).

B.	Chang and Russ fails to disclose the single diode (18/14) or string of 
diodes in the bulk wafer (12) electrically connected to a last N+ region of the diode 
string (of Russ).

However, Li discloses in FIGS. 2A-2B a structure comprising: a single diode (P+ 120’a/N-well 16; col. 5, lines 1-15) or string of diodes in a bulk wafer (bulk substrate 20; col. 5, lines 1-15) electrically connected (through 120b) to a last N+ region (120’b) of a diode string (N+ 120e/P+ 120d/N+ 120c/P+ 120b/N+ 120’b in FIG. 2B; col. 4, lines 40-56 and col. 5, lines 1-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chang and Russ to include the diode in bulk semiconductor material electrically connected to the diode string, as disclosed by Li, in order to form a bulk silicon controlled rectifier (SCR) on a bulk region of the substrate, leading to ESD SCR devices which provide a total 

Re claim 21, Chang and Russ and Li disclose the structure of claim 1, 
wherein each diode of the SOI diode string (of Chang/Russ) includes a P+ regions region (24) and an N+ region (26) separated by a n-well (28) and completely over the insulator (22) of the SOI and the oppositely doped regions comprise the P+ region (106 of Russ) of a first SOI diode (D1 of Russ) in contact with (physically and electrically) 
the N+ region (107 of Russ) of an adjacent SOI diode (D2 of Russ) as part of the devices discussed for claim 20.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892